 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
 9
      J. BRETT TIBBITTS, an individual, et al.,
10
                     Plaintiffs,                       Case No.       3:16-cv-00296-MMD-CBC
11
      vs.
12
                                              ORDER RE:
      DOUGLAS COUNTY, a political subdivision STIPULATION        AND ORDER FOR
13    of the State of Nevada, et al.          Stipulation for Dismissal
                                              DISMISSAL                 with Prejudice
                                                              WITH PREJUDICE
14                   Defendants,
15    and
16    DANIEL OLDANI, an individual, et al.,
17                   Intervenors.
18
19
20          COMES NOW Plaintiffs J. BRETT TIBBITTS, et al., by and through their counsel of
21   record, Kaempfer Crowell; Defendant DOUGLAS COUNTY, by and through its counsel of
22   record, Thorndal Armstrong Delk Balkenbush & Eisinger; and Intervenors DANIEL OLDANI,
23   et al., by and through their counsel of record, Taggart & Taggart, and pursuant to Rule 41 of the
24   Federal Rules of Civil Procedure, hereby stipulate that the above-entitled matter be dismissed
25   ///
26   ///
27   ///
28   ///


                                                    -1-
 1   with prejudice in its entirety, and each party to bear their own costs and attorney’s fees. The
 2   lawsuit is being dismissed due to all requirements and aspects of the Settlement Agreement
 3   having been satisfied and achieved.
 4          Dated this 25th day of July, 2019.
 5
      KAEMPFER CROWELL                                  THORNDAL ARMSTRONG DELK
 6                                                      BALKENBUSH & EISINGER
 7
      By: _/s/ Severin Carlson_______________           By: _/s/ Charles Burcham_______________
 8        SEVERIN A. CARLSON (NSB 9373)                     CHARLES L. BURCHAM (NSB 2673)
          50 West Liberty Street, Suite 700                 6590 S. McCarran Boulevard, Suite B
 9        Reno, Nevada 89501                                Reno, Nevada 89509
10        Attorneys for Plaintiffs                          Attorneys for Defendant

11    TAGGART & TAGGART, LTD.
12    By: _/s/ Timothy O’Connor___________
13        PAUL G. TAGGART (NSB 6136)
          TIMOTHY D. O’CONNOR
14        108 North Minnesota Street
          Carson City, Nevada 89703
15        Attorneys for Intervenors
16
17                                                ORDER
18          IT IS SO ORDERED this 26th         July
                                  ___ day of _________________________, 2019.
19
20
                                                   UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28


                                                     -2-
